FILED
                           NOT FOR PUBLICATION                              JUL 09 2015

                                                                       MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 14-30144

              Plaintiff - Appellee,              D.C. No. 3:13-cr-05494-KLS-1

 v.
                                                 MEMORANDUM*
CEASAR A. COGGER,

              Defendant - Appellant.


                  Appeal from the United States District Court
                     for the Western District of Washington
                 Karen L. Strombom, Magistrate Judge, Presiding

                              Submitted July 7, 2015**
                                Seattle, Washington

Before: NGUYEN and FRIEDLAND, Circuit Judges and CARNEY,*** District
Judge.




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
        ***
             The Honorable Cormac J. Carney, United States District Judge for the
Central District of California, sitting by designation.
      Ceasar Cogger appeals the district court’s order affirming his conviction for

three counts of simple assault. We have jurisdiction under 28 U.S.C. § 1291, and

we affirm.

      1. Cogger claims that the trial court erred in permitting Gustavo Gurrola to

invoke a blanket Fifth Amendment privilege against self-incrimination. Cogger’s

claim is belied by the record. Because Cogger did not object below, we review for

plain error. See United States v. Gonzalez Becerra, 784 F.3d 514, 518 (9th Cir.

2015). Here, the trial court did not permit a blanket assertion of the privilege.

Rather, the court adopted a question-by-question approach. And, in evaluating

“the questions, their setting, and the peculiarities of the case,” the court could

determine that Gurrola’s answers could subject him to “a real and appreciable

danger of incrimination” as a member of the armed forces with a duty to report

certain misconduct. United States v. Drollinger, 80 F.3d 389, 392 (9th Cir. 1996)

(quoting United States v. Neff, 615 F.2d 1235, 1240 (9th Cir. 1980)). Thus, the

court did not err in assessing Gurrola’s invocation of his Fifth Amendment

privilege.

      2. Cogger also challenges the trial court’s failure to order sua sponte the

government to grant Gurrola immunity in exchange for his testimony at trial.

Cogger, however, has not shown that the requirements for compelling immunity

were satisfied. See United States v. Straub, 538 F.3d 1147, 1162 (9th Cir. 2008).
AFFIRMED.